Citation Nr: 0603349	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from November 1995 to March 
1997.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder. 

In April 1999, the RO had denied entitlement to service 
connection for a psychiatric disorder.  The veteran did not 
appeal this decision.  In July 2002, the veteran submitted a 
renewed claim for entitlement to service connection for a 
psychiatric disorder.  The RO apparently reopened the claim 
and denied it on the merits in the December 2002 rating 
decision.  Notwithstanding the RO's subsequent denial on the 
merits, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

The issue of service connection for a psychiatric disorder on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied by the RO in April 1999.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated April 26, 1999.  He did not appeal.

2.  Evidence received since the April 1999 RO decision is 
neither cumulative nor redundant and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim or raises a reasonable 
possibility of substantiating the claim for service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1999 RO decision denying service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  Subsequent to the April 1999 RO decision that denied 
entitlement to service connection for a psychiatric disorder, 
new and material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent required to reopen the claim.

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed. Reg 45620 (2001). Those provisions are 
only applicable to claims filed on or after August 29, 2001.  
As the appellant's claim to reopen was received in July 2002, 
the new regulatory criteria are applicable.

In June 1997, the veteran submitted a claim for service 
connection for a psychiatric disorder.  The RO requested his 
service medical records, but they were incomplete.  A record 
of inpatient treatment shows that he was hospitalized from 
September to December 1996 at Lackland Air Force Base with a 
diagnosis of residual schizophrenia, unspecified date.   A 
health questionnaire for dental treatment dated in February 
1997 showed that he was a mental patient on outpatient care.  
The veteran's DD Form 214 showed that he was discharged due 
to a disability which existed prior to service and that he 
underwent Physical Evaluation Board (PEB) examination.  

A VA psychiatric examination report dated in December 1997 
was also of record.  The veteran had reported being 
hospitalized in November or December of 1996 as a result of 
symptoms associated with a psychiatric disorder.  The 
examiner concluded that the veteran presented a picture which 
could have represented either a personality disorder or a 
schizophrenia which was in partial remission.

In a decision dated in April 1999, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The RO concluded that in the absence 
of pre-service treatment records and the service medical 
records, there was insufficient evidence to determine whether 
the veteran's had a pre-existing condition that was 
aggravated by service or whether he had a current psychiatric 
disorder that was originally manifested as a result of 
service.  The veteran was notified of this decision and of 
his appellate rights by letter dated April 26, 1999.  He did 
not appeal.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  "New" evidence is defined as evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

The evidence received subsequent to the April 1999 RO 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Subsequent to the April 1999 RO decision, additional service 
medical records of the veteran were received in August 1999.  
The enlistment examination report dated in June 1995 was 
negative for any complaints of a psychiatric disorder.  
Psychiatric evaluation was normal.  In April 1996, May 1996 
and September 1996, the veteran was treated for symptoms 
associated with stress, insomnia, depression, and nerves.  A 
medical record dated in December 1996 shows that he was 
treated for symptoms associated with a psychosis, not 
otherwise specified.

Private medical records from the Mental Health Corporation of 
Denver dated from July 1992 to October 1999 were also 
received.  The records show that in July 1992, March 1993, 
September 1993, November 1993, and January 1994, the veteran 
was treated for an adjustment disorder with mixed emotional 
features.  In January 1994, January 1995, and February 1995, 
he was diagnosed with major depression with psychotic 
features.  In April 1998, he was diagnosed with bipolar 
disorder, rule out schizoaffective disorder, rule out major 
depression with psychotic features.

A VA outpatient treatment record dated in March 1998 shows 
that the veteran reported first being diagnosed with paranoid 
schizophrenia while on active duty, then being discharged for 
this reason.  The diagnosis was rule out paranoid 
schizophrenia and rule out alcohol abuse.

A letter from the San Carlos Correctional Facility dated in 
July 2002 shows that the veteran had a diagnosis of 
schizoaffective disorder and was being treated with 
medication.

Hospital treatment records from the Denver Health and 
Hospitals dated from April 1998 to November 1998 show that 
the veteran was treated for symptoms associated with severe, 
mixed, bipolar affective disorder with psychotic behavior; 
bipolar mood disorder, depressed episode with psychotic 
features; insomnia; and unspecified type schizophrenia.

Medical records from the San Carlos Correctional Facility 
dated from July 2001 to December 2002 show that the veteran 
was being treated intermittently for symptoms associated with 
depressive disorder, not otherwise specified; rule out 
schizoaffective disorder; alcohol dependence; and personality 
disorder with avoidant, dependent and schizotypal features.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  The newly submitted 
service medical records show that the veteran was treated for 
a psychiatric disorder during service, and the pre- and post-
service medical treatment records, which were previously not 
of record, show treatment for a psychiatric disorder.  This 
evidence was not before VA in April 1999 and is probative for 
the reasons and bases of denial.  As such, these additional 
records, by themselves and when considered with the previous 
evidence of record, raise a reasonable possibility of 
substantiating the claim.

The Board points out that where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after a decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  See 
38 C.F.R. § 3.156(c).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  To this extent only, the claim is allowed.





REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Records available to VA show that the veteran applied for 
benefits from the Social Security Administration (SSA).  The 
complete medical and administrative records related to his 
Social Security claim have not been obtained.  The RO should 
make arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As noted above, prior to service the veteran was diagnosed as 
having an adjustment disorder with mixed emotional features 
and major depression with psychotic features.  During service 
he was treated for symptoms associated with stress, insomnia, 
depression, and nerves.  He was diagnosed as having a 
psychosis, not otherwise specified, and residual 
schizophrenia, unspecified date.  Post-service diagnoses 
include a bipolar disorder, schizophrenia, a schizoaffective 
disorder, and a depressive disorder.  On remand, the veteran 
should be scheduled for a VA examination in order to obtain 
an appropriate opinion, as set forth below.  See 38 C.F.R. 
§ 3.159.

Finally, the RO has made efforts to obtain the veteran's 
service medical records; however, they are incomplete.  The 
veteran was hospitalized from September to December 1996 and 
underwent PEB, but these reports are not of record.  As the 
case must be remanded for the foregoing reasons, additional 
efforts are warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC) and any other 
indicated agency and request copies of 
the veteran's complete service medical 
records, 



including any psychiatric clinical 
records (inpatient and outpatient), the 
report of hospitalization dated from 
September to December 1996, and a copy of 
the Physical Evaluation Board report.  
All efforts to obtain the service medical 
records should be fully documented, and 
NPRC must provide a negative response if 
records are not available.

2.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security disability claim and associate 
them with the claims file.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for a 
VA examination by a psychiatrist.  The 
claims file must be made available to the 
doctor, and the doctor should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  The Board notes 
that the veteran is incarcerated, and if 
an examination is not possible, a 
psychiatrist should be asked to review 
the claims folder in order to provide the 
following opinions.

The psychiatrist should provide an 
opinion as to the date of onset any 
current psychiatric disorder found to be 
present, i.e., bipolar disorder, 
schizophrenia, a schizoaffective 
disorder, and a depressive disorder.  

The psychiatrist should state whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that any current psychiatric disorder had 
its onset during active service (from 
November 1995 to 



March 1997) or is related to any in-
service disease or injury?

If it is determined that any psychiatric 
disorder had its onset prior to the 
veteran's service, was it aggravated 
during service?  If a psychiatric 
disorder did worsen during service, was 
any such worsening due to the natural 
progression of the condition?  

A detailed rationale for any opinion 
expressed should be provided.

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information. No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


